Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 03/01/2021 have been entered. Claims 1, 3-17 and 19-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a display panel , does not reasonably provide enablement for the first precursor layer reacts with the second alignment layer or the second precursor layer react with the fist alignment layer to form bonding grids (See Fig 5b of the present application). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. It is known in the art that the liquid crystal cell gap for liquid crystal medium is generally 5 to 10 microns between first alignment layer and second alignment layer  (layer 20a and layer 20b as in Fig 5a), and a functional monomer generally has chain length of a molecule being less than 1 nm (layers 30a and 30b in the Fig 5a); there is no way to lead the first precursor layer or the monomer on the first precursor layer to react with the second alignment layer and  form anything between these two layers (See  Fig 5a) (note: Applicant may argue that the LC medium would function as transfer medium for the monomer in the first precursor layer to reach the second alignment layer, in that case, both monomers on the first precursor layer and the second precursor layer would diffuse into the LC medium and forms a mixture of LC compounds and the monomers, which is a LC composition generally used to form a typical polymer sustained alignment (PSA) LC cell as well known in the art (see US 20180044591 and the references cited therein), wherein the mixed monomers form a polymer either as a network staying in the LC medium or a polymer layer being disposed back to both alignment layers to stabilize the alignment of the LC molecules to form a polymer sustained aligned LC layer, where no . 

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jeong et al (US 2018/0044591). Jeong teaches a polymer sustained alignment type liquid crystal display and a method of making the same, wherein the liquid crystal medium comprises a photopolymerizable monomer ([0036]-[0057]). 

Response to Arguments
Applicant's arguments filed on 03/01/2021 have been fully considered but they are moot in view of the new ground of rejection in light of Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782